Title: To Alexander Hamilton from Otho H. Williams, 27 February 1794
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, February 27, 1794. “Mr. Hollingsworth Attorney for this district intimated to me yesterday, that the suits commenced on the Bonds of John Vochez, acting Partner of the House of Zacharie Coopman & Co.; and his securities were about to end in Judgment the ensuing Court; That from the circumstances of the House and some of the Securities … He is apprehensive that to precipitate the Judgment and Execution will be attended with such distress to the parties as to endanger the Security of part of the Money at least.… I submit the subject to your consider⟨ation⟩.”
